Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.Applicant’s election of Group I, claims 1-9 in the reply filed on February 23, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
2.Claims 4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, line 9, “the concave surface polishing step” lacks antecedent basis—it is referred to as a “machining” step in claim 1, not “polishing”.  Claim 8, lines 2-3, the recitation “one step of steps of reading the processing information mark” is indefinite as there is actually no step of “reading the processing information mark” in claim 1.  Rather, this is phrased as “a concave surface machining step” at line 7 of claim 1, such step including the reading of the processing information mark.  Also, it is not clear what is meant by “one step of steps”.  Ie, what does this “one step” entail and what exactly is the relevance of this “one step” to claim 8 as drafted?  Indeed, there does not appear to be any nexus between the “one step of steps” and the rest of claim 8 so it is unclear exactly why applicant is reciting such.  
3.The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 8 and 9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by, or alternatively obvious over, Akiyama et al 2008/0051012 (see 11-13 in Fig. 1A; 30, 36, 39-41 in Fig. 2; Fig. 12; paragraphs 0013, 0031-0057, 0070, 0077-0097).
Akiyama et al discloses the instant method for making a spectacle lens including a marking step of marking an identification information mark (11 in Fig. 1A) and a processing information mark (12, 13 in Fig. 1A) in a convex surface of the lens by using a processing laser (41 in Fig. 2), the marks having the instant functionalities, and a concave surface machining step of machining the concave surface of the lens based on the marks and the desired design data for the lens.  It is submitted that a laser inherently would function to form holes or grooves in the convex surface since the laser would either remove or melt material from the surface.  See paragraph 0092 in this regard, with a disclosure of “line width” concerning the laser inscription.  A line would be a groove.  It is submitted that the language “of reading” at line 7 of claim 1 is inherently met in Akiyama et al, since the subsequent machining must be performed according to design data that would be based on the processing information mark.  Ie, either this machining of the second surface”.  The marks indeed are being used for the machining and they are either inherently or obviously being read.  See also paragraph 0101, which teaches that the concave surface machining is performed by “modifying… the cut machining to a concave surface design shape data”.  It is submitted that the machining of the concave surface is clearly dependent on the design data of the lens and this would either inherently-- or at least obviously—require that the information marks be read by the milling machine itself to enable accurate formation of the lens concave surface.  See the above-noted paragraphs for the general processing and also Fig. 12 showing the general steps employed.  Instant claim 2 is shown at S2 and S3 of Fig. 12 and Fig. 1A shows that mark 11 meets instant claim 3.  It is submitted that processing information marks 12 and 13 include identification codes – see Fig. 1A—that are associated with the lens material and that such would be associated with the spectacle lens prescription information—ie, due to the addition and refractive index information—that is recorded in a design information database as shown at 30 and 36 of Fig. 2.  As shown in Fig. 1A, the marks 

Akiyama et al discloses the basic method as set forth in paragraph 3, supra, the primary reference failing to teach the instant dimensions of claims 6 and 7.  Dangelmaier et al teaches these dimensions in the formation of laser markings on spectacle lenses.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the method of the primary reference as taught by Dangelmaier et al to form markings that do not affect the wearer’s vision.  
5.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742